          NOVAGOLD Resources Inc. v. J Capital Research USA LLC               1:20           LDH ) (PK)
Case Name: ________________________________________________ Case Number: ____ CV - ________
                                                                                   028875 ( _____



  PROPOSED DISCOVERY PLAN/SCHEDULING ORDER
                                                                       DONE        NOT
                                                                                APPLICABLE       DATE

 A. ACTIONS REQUIRED BEFORE THE INITIAL CONFERENCE
                                                                                             9/16/2020
    1. Rule 26(f) Conference held                                       X


    2. Rule 26(a)(1) disclosures exchanged                              X                    11/23/2020


    3. Requested:

           a. Medical records authorization                                          X


           b. Section 160.50 releases for arrest records                             X

                                                                                     X
           c. Identification of John Doe/Jane Doe defendants

    4. Procedures for producing Electronically Stored
       Information (ESI) discussed

    5. Confidentiality Order to be submitted for court approval         X                    11/17/2020
        (see Standing Confidentiality Order on the Chambers website)

 B. SETTLEMENT PLAN
    1. Plaintiff to make settlement demand                                                     TBD

                                                                                               TBD
    2. Defendant to make settlement offer

    3. Referral to EDNY mediation program pursuant to Local
       Rule 83.8? (If yes, enter date for mediation to be
       completed)
                                                                                               TBD
    4. Settlement Conference (proposed date)

 C. PROPOSED DEADLINES
    1. Motion to join new parties or amend pleadings                                         8/9/2021

                                                                                             12/22/2020
    2. Initial documents requests and interrogatories

    3. All fact discovery to be completed (including disclosure of                           10/8/2021
       medical records)

    4. Joint status report certifying close of fact discovery and
                                                                                              10/11/2021
       indicating whether expert discovery is needed



                                                                                         Rev. 11-03-20
    5. Expert discovery (only if needed)                                          Check here if not applicable 

   Plaintiff expert proposed field(s) of expertise:     Damages, Reputational Harm, Industry Expert


   Defendant expert proposed field(s) of expertise:     Engineers to discuss feasibility and quality of Plaintiff's plans;
                                                        Industry expectation and understanding of analyst reports

                                                                           DONE           NOT
                                                                                       APPLICABLE        DATE
            a. Affirmative expert reports due                                                        9/27/2021


            b. Rebuttal expert reports due                                                          10/18/2021


            c. Depositions of experts to be completed                                               11/1/2021


    6. Completion of ALL DISCOVERY (if different from C.3)                                           12/17/2021


    7. Joint status report certifying close of ALL DISCOVERY                                         1/28/2022
       and indicating whether dispositive motion is anticipated

    8. If any party seeks a dispositive motion, date to
       (a) file request for pre-motion conference (if required), or
       (b) file briefing schedule for the motion

    9. Proposed Joint Pre-Trial Order due (if no dispositive
       motion filed)

 D. CONSENT TO MAGISTRATE JUDGE JURISDICTION
    1. All parties consent to Magistrate Judge jurisdiction for dispositive motion?                       Yes
                                                                                                         X No
                                                                                                         

    2. All parties consent to Magistrate Judge jurisdiction for trial?                                    Yes
                                                                                                         X No
                                                                                                         

 E. COLLECTIVE ACTION AND CLASS ACTION MOTIONS ONLY
    1. Motion for collective action certification in FLSA cases
         a. Response due
         b. Reply due
    2.   Motion for Rule 23 class certification
        a. Response due
        b. Reply due
This Scheduling Order may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.

SO ORDERED:
    Peggy Kuo
___________________________
                                                               May 6, 2021
                                                             _______________________
PEGGY KUO                                                    Date
United States Magistrate Judge
                                                                                                Rev. 11-03-20
